GOSHORN, Judge.
Hector Ramos contends in his Rule 3.850 motion that the trial court erred in imposing adult sanctions without making the requisite statutory findings and that counsel was ineffective in not opposing the court’s imposition of adult sanctions. The trial court denied Ramos’s motion, stating that “An examination of the court files clearly shows that the defendant was 18 years of age at the time of the commission of the offenses.” No documents, however, were attached to the trial court’s order. Accordingly, we reverse and remand for attachment of the record refuting Ramos’ claim.
REVERSED and REMANDED.
PETERSON, C.J., and DAUKSCH, J., concur.